UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-K þ ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission file number 333-1421-28 Dana Resources (Exact name of registrant as specified in its charter) Wyoming n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 810 Malecon Cisneros Miraflores, Lima Peru R5 18 380 44 331 6201 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Danapc.com (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) No þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at December 31, 2007 (computed by reference to the latest price at which the common equity was sold; $0.0029): Number of common shares outstanding at September 25, 2008: 75,280,710 TABLE OF CONTENTS PART I 1 Item 1. Description of Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Description of Property 7 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II 13 Item 5. Market for Common Equity and Related Stockholder Matters 13 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis and Results of Operation 14 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9A(T). Controls and Procedures 17 Item 9B. Other Information 18 PART III 19 Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 19 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships, Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services 25 PART IV 26 Item 15. Exhibits and Financial Statement Schedules 26 Exhibits PART I Item 1. Description of Business Cautionary Statement This Annual Report on Form 10-K contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including, "could" "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions.Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this Annual Report. Currency All currency references in this Annual Report are in US dollars unless otherwise noted. Introduction Dana Resources (“Dana”, “we”, “us”) was incorporated in Wyoming on July 21, 2006 as Danapc.com.We have one wholly owned subsidiary, Dana Resources SAC, a Peruvian company, incorporated on September 24, 2008.Formerly, our business was to build and market an educational website on the subject of personal computing.Until recently our activities have been limited to organizational matters and developing our former website, www.danapc.com.On January 28, 2008, we amended our articles of incorporation to change our name to Dana Resources.The change of our name coincided with our decision to abandon our former business activities and to engage in the acquisition, exploration and development of mineral properties.On February 20, 2008, we amended our articles of incorporation to effect a 70-for-1 forward stock split which was paid on February 21, 2008. Our share price changed to reflect the forward split on February 21, 2008.The rights of our shareholders were not changed as a result of the forward split.The new CUSIP number for our common stock is 235845-10-4.Additionally, certain of our shareholders cancelled shares held by them in connection with the forward stock split. The cancelled shares represent all of the 5,640,000 (pre-split) shares that were subject to a Lockup Agreement dated July 31, 2007, as well as 9,642, 847 (pre-split) shares owned by our former officer and director.The total number of cancelled shares is 15,282,847 (pre-split) shares, resulting in 717,153 shares outstanding before the forward stock split and 50,200,710 shares after the forward stock split became effective. Finally, on September 23, 2008 we effected a change in par value from $0 per share to $.001 per share.Both the forward stock split and change in par have been reflected in our financial statements on a retroactive basis since inception. We have not yet earned any revenues and have had operational losses to date, as well as an accumulated shareholder deficit. As of June 30, 2008, we had incurred net losses since inception in the amount of $20,699,924. We do not expect to generate revenues in the next two years. We may not generate revenues even if our exploration program indicates that mineral deposits may exist on our mineral concessions. Our common stock became eligible for trading on the FINRA-operated Over-the-Counter Bulletin Board (“OTCBB”) in September 2007.Our common stock is traded under the ticker symbol “DANR.OB”.
